Petition denied by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Martell Whitaker petitions for a writ of mandamus, alleging that the district court has unduly delayed acting on a Fed. *814R.Civ.P. 60(b) motion. He seeks an order from this court directing the district court to act.
Our review of the district court’s docket sheet reveals that the district court issued a final opinion and order denying Whitaker’s motion on December 21, 2009. Accordingly, because Whitaker has received the relief he sought, we deny the mandamus petition as moot. We grant leave to proceed in forma pauperis and dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

PETITION DENIED.